Citation Nr: 0512978	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-31 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for peripheral neuropathy of 
both lower extremities, claimed due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 RO decision which denied 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for peripheral neuropathy of both lower 
extremities, claimed due to VA medical treatment.

In August 2004, for good cause shown, the Board granted a 
motion to advance the veteran's case on the Board's docket.

In September 2004, the Board issued a remand in this case to 
ensure compliance with the Veterans Claims Assistance Act of 
2000.  The Board's remand also outlined the complex 
procedural path of this appeal.


FINDING OF FACT

The veteran's diagnosed peripheral neuropathy of both lower 
extremities is not due to VA carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of VA 
fault in treating the veteran, and was not the result of an 
event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151, for the cause of the 
veteran's peripheral neuropathy of both lower extremities 
have not been met.  38 U.S.C.A. § 1151, 5107 (West 2002); 38 
C.F.R. §§ 3.358, 3.361 (prior to, and as of, September 2, 
2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
September 2004.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  

In addition, by virtue of the rating decision on appeal, a 
September 2002 letter and the September 2004 letter, as well 
as the supplemental statements of the case issued in this 
appeal, the veteran was provided with specific information as 
to why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the September 
2003 statement of the case.  

Finally, with respect to element (4), the Board notes that 
the RO's September 2004 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, the claimant still has the right to VCAA 
content complying notice and proper subsequent VA process, 
and that has been done, as discussed above.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an 
additional SSOC was provided to the veteran in December 2004.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded a VA examination in 
February 2003, and all identified VA and private medical 
records have been obtained.  See 38 C.F.R. § 3.159(c)(4) 
(2004).  The veteran has not identified or authorized the 
request of any additional evidence.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive and futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

38 U.S.C.A. § 1151 Claim

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  

In November 2001, the veteran filed his claim seeking 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for peripheral neuropathy of both lower 
extremities, claimed due to VA medical treatment.  He alleges 
that his current bilateral peripheral neuropathy of the lower 
extremities is the result of treatment received during an 
examination at the VA ear, nose and throat clinic.  In 
November 2001, he alleged that a VA physician at the ear, 
nose and throat clinic had touched something in his ear three 
years earlier, and that he has been unable to walk unassisted 
ever since. 

Applicable criteria provides as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability were service 
connected.  For purposes of this section, 
a disability or death is a qualifying 
additional disability or qualifying death 
if the disability or death was not the 
result of the veteran's willful 
misconduct and- 

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable; 
or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West 2002); see also 38 C.F.R. § 3.358 
(2004).

The critical inquiry is whether additional disability 
resulted from VA medical treatment.  Here, the Board notes 
that the question of whether VA provided negligent treatment 
of the veteran requires competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
has provided his own lay statements in support of this claim.  
As the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not competent.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Simply stated, the veteran does not 
have the medical expertise to diagnosis the etiology of a 
disability.  

On September 2, 2004, the regulations pertaining to claims 
for compensation pursuant to 38 U.S.C.A. § 1151 filed on or 
after October 1, 1997 (as in this case) were amended.  See 69 
Fed. Reg. 46,426 (Aug. 3, 2004).  These regulations largely 
implement the provisions of 38 U.S.C.A. § 1151.  The RO 
considered these changes in its Supplemental Statement of the 
Case, dated in December 2004.  

As pertains to the instant claim, the newly added 38 C.F.R. 
§ 3.361 specifies: 1) the criteria for determining whether a 
veteran has an additional disability; 2) the criteria for 
establishing the cause of additional disability; 3) the 
criteria for establishing the proximate cause of additional 
disability; 4) the definition of "Department Employee" and 
Department facility"; and 5) the activities that are not 
considered hospital care, medical or surgical treatment, or 
examination furnished by a Department employee or in a 
Department facility.  The Board notes that the instant claim 
is clearly subject to the newly added 38 C.F.R. § 3.361, as 
the claim was filed years after October 1997.  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(b)).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(c)(1)).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.   69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.361(c)(2)).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) 
(to be codified at 38 C.F.R. § 3.361(d)(1)).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  69 Fed. Reg. 46426, 46325 (Aug. 3, 
2004) (to be codified at 3.361(d)(2)).

For his part, the veteran has failed to specifically identify 
the date or dates of the alleged VA medical treatment which 
caused his current bilateral peripheral neuropathy.  He has 
claimed, however, that this condition is the result of 
treatment received during an examination at the VA ear, nose 
and throat clinic, and occurring sometime around 1998.  

The veteran served in the Navy from November 1942 to October 
1945.  A review of his service medical records revealed no 
complaints of or treatment for peripheral neuropathy of the 
lower extremities.  Post service treatment records, dated in 
January 1970, showed that he was hospitalized for injuries 
sustained after having fallen off a ladder.  The 
hospitalization report noted his complaints of both numbness 
and weakness in his lower extremities.  He underwent a 
myelography and thoraco-lumbar decompressive laminectomy, 
after which he was diagnosed with paraparesis subsequent 
compression fracture L1 and cord compression.  A progress 
note, dated in July 1970, noted that he was doing well, but 
continued to wear braces on his right lower extremity.  
Treatment reports, dated in 1991 and 1992, noted a history of 
a fractured coccyx, and diagnosed his current condition as 
coccydynia.  A VA audiological examination, performed in 
March 1993, noted mild sloping to severe sensorineural 
hearing loss bilaterally.  A VA examination for PTSD, dated 
in January 1994, noted that the veteran walked very slowly, 
unsteadily, and with the aid of a cane.  A treatment report, 
dated in March 1999, noted the veteran's complaints that he 
"feels sometimes weakness in his legs and sometimes it gave 
up on him."  The report concluded with a diagnosis of 
peripheral neuropathy of unknown etiology.  A treatment 
report, dated in November 1999, noted the veteran's 
complaints of tingling in his legs at bed time, and that this 
condition feels better if he moves his legs or sits up.  The 
report concluded, in part, with a diagnosis of restless leg 
syndrome.  A VA audiological evaluation, performed in 
November 2000, noted findings of mild sloping to severe 
sensorineural hearing loss, bilaterally.  The report noted 
that the veteran would benefit from the use of binaural 
hearing aids.  He was later fitting for hearing aids in June 
2000.  

In February 2003, a VA examination for peripheral nerves was 
conducted.  The examination report noted the veteran's 
history of having an VA ear, nose and throat examination four 
years earlier when the "doctor touched something in my ear 
and I have been unable to walk since then."  Upon further 
questioning, however, the veteran reported that he actually 
had begun to have problems with his walking before that, and 
that it has gradually and progressively gotten worse.  The 
report noted that nerve conduction velocity testing performed 
in May 1999 revealed a diffuse axonopathic sensory motor 
peripheral neuropathy.  Based upon physical examination, the 
report concluded with a diagnosis of idiopathic diffuse 
sensory motor peripheral neuropathy with moderate upper 
extremity involvement and severe lower extremity involvement.  
The VA examiner opined that this condition accounts for the 
veteran's inability to ambulate, and that he was unable to 
relate this condition to a VA ear, nose and throat 
examination.  
 
The veteran has submitted various statements asserting 
entitlement to compensation under 38 U.S.C.A. § 1151.  As 
noted above, because the veteran has no specialized medical 
training with regard to this matter, his assertions, alone, 
may not be considered competent evidence to establish fault, 
carelessness, a lack of foreseeability or the existence of 
additional disability attributable to the surgery.  Espiritu, 
2 Vet. App. at 494-95.  The VA examiner, who conducted the 
February 2003 VA examination for peripheral nerves, opined 
that there was no relationship between the veteran's 
peripheral neuropathy and an ear, nose and throat 
examination.  Thus, the only competent evidence in this case 
does not support the veteran's allegations herein.  The Board 
also finds it noteworthy that the veteran has had difficulty 
walking dating back to at least January 1994, and that the 
medical records in the first couple years after his alleged 
mistreatment are completely silent as to any injury during a 
VA ear, nose and throat examination.  There is no approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of this matter and the veteran 
is not entitled to the benefit of the doubt in resolving such 
issue.  38 U.S.C.A. § 5107 (West 2002).  Based on the above, 
the Board concludes that the criteria for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 have 
not been met.







ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151, for the cause of the veteran's peripheral 
neuropathy of both lower extremities is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


